                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

NICO DIMITRIES RANSOM                                                            PLAINTIFF
#272911

V.                           CASE NO. 3:18-CV-162-DPM-BD

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                     DEFENDANTS


                                          ORDER

       Plaintiff Nico Dimitries Ransom has filed a change-of-address notice indicating

that he was released from custody and is now residing at a private address in North Little

Rock. (Docket entry #16) It is unclear whether Mr. Ransom is still entitled to proceed in

forma pauperis (“IFP”). Accordingly, the Clerk of the Court is directed to send Mr.

Ransom a new (non-prisoner) application to proceed IFP. He must either pay the

statutory filing fee or file the IFP application within 30 days of this Order, or risk

dismissal of his claims. See Local Rule 5.5(c)(2).

       In addition, the most recent summons issued to Defendant H. O’Brien and sent to

the Craighead County Detention Center was returned to the Court unexecuted. (#17) It is

Mr. Ransom’s responsibility to provide the Court and the U.S. Marshal Service with

proper service addresses for Defendants. Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir.

1993). Thus, the Court will give Mr. Ransom until March 3, 2019, to use the discovery

process set forth in Federal Rule of Civil Procedure 33 (by serving Interrogatories on the

                                              1
Defendants or otherwise) to ascertain Defendant O’Brien’s valid service address, and to

file a “Motion for Service,” requesting that service be again attempted upon Defendant

O’Brien. Mr. Ransom is warned that the failure to timely and properly comply with this

Order will result in the dismissal of claims against Defendant O’Brien, without prejudice.

See Fed. R. Civ. P. 4(m).

      Mr. Ransom is reminded not to file discovery requests or discovery responses with

the Court unless they are necessary to support a motion or response to a motion, or to

comply with a court order. See Fed. R. Civ. P. 5(d).

      IT IS SO ORDERED, this 4th day of December, 2018.



                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
